DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments filed on 9/6/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-35 are still at issue and are present for examination. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, drawn to a method of screening inhibitors of CRISPR-Cas systems, in the paper of 4/14/2022, is acknowledged.  It is noted that applicants DID NOT elect a species as was required of them in the paper of 1/20/2022.
Claim 15-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection was stated in the previous office action as it applied to previous claims 1-14.  In response to the rejection applicants have not amended the claims but instead argue the rejection as it applies to the previous claims.  For applicant’s convenience the original rejection is repeated herein.
Claim 1 (claims 2-14 dependent on) is indefinite in that the recitation “validating the one or more putative inhibitors based on a cell-based knockdown assay and a cell-based nuclease activity assay comprising use of a frame-shift reporter; and selecting one or more final inhibitors based at least in part on the cell-based knockdown assay and the cell-based nuclease activity assay” is unclear and confusing.
The basis of this indefiniteness is the following:  First it is unclear and confusing as to how one is validating the one or more putative inhibitors based on a cell-based knockdown assay and a cell-based nuclease assay comprising use of a frame-shift reporter.  What is a cell-based knockdown assay and what are the steps necessary to perform a cell-based knockdown assay in order to “validate the one or more putative inhibitors”?  What is a cell-based nuclease activity assay comprising use of a frame-shift reporter and what are the steps necessary to perform a cell-based nuclease activity assay comprising use of a frame-shift reporter in order to “validate the one or more putative inhibitors”?
What is the difference between “validating the one or more putative inhibitors…” and selecting one or more final inhibitors…”?  Given the indefiniteness as discussed above and that it is unclear and confusing as to what “validating” and “selecting” means this recitation is considered a mental step and is thus not given patentable weight.
Applicants Response:
In response to the rejection, applicants submit that these assays are well known in the art and would be readily understood by one skilled in the art.  Applicants submit regarding knockdown assays, support can be found in paragraphs [0148]-[0150] wherein the assays, their steps, as well as "how one is validating" are described. Applicants submit that for example, "the guide sequence targets the nucleotide sequence encoding the reporter and recruits the Cas effector protein to knock-down the expression of the reporter. In these cases, an increase in the expression and/or activity may indicate the inhibitor activity,"
Applicants submit regarding cell-based nuclease activity assays comprising use of a frame-shift reporter, support can be found in paragraphs [0151]-[0155].  Applicants submit that for example, "the first construct encodes an out-of-frame first reporter and a downstream in-frame second reporter separated by a linker comprising a stop codon, and the second construct encodes the CRISPR-Cas effector protein and a guide molecule targeting the linker, wherein the CRISPR-Cas effector protein introduces a frameshift edit at the stop codon that shifts the first reporter in-frame." Applicants submit that an example of "how one is validating" can be found in paragraph [0153] "Thus, inhibitory activity will limit expression of the first type of reporter molecule by limiting Cas-mediated frameshift edits."  Applicant respectfully notes MPEP 2173.02 and wherein "A decision on whether a claim is invalid under § 112, 2d, requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification. (bold added for emphasis). 
Applicants submit that the Examiner alleges it is unclear and confusing as to what "validating" and "selecting" means and how they are different.  Applicants submit that as an example, Applicants note paragraphs [0150] "In certain example embodiments, compounds showing at least... 90% inhibition relative to a control are selected for further analysis," (bold added for emphasis). 
Applicants submit that the Examiner concludes "validating" and "selecting" is allegedly considered a mental step and is thus not given patentable weight.  Applicants respectfully disagree with the allegation "validating" and "selecting" are mental processes.  Applicants submit that the claims recite the action of validating by carrying out both a cell-based knockdown assay and a cell-based nuclease activity assay. The claims also recite performing the action of selection based on the result of the assays. Applicants submit that therefore, the limitations recited claim more than the content of information. Applicants submit that However, even if the Examiner alleges the limitations only claim the content of information, which Applicants do not concede, the claim language "based on" or "based at least in part on" establish a functional relationship to the claim limitation.  Applicants submit that therefore, "selecting one or more final inhibitors based at least in part on" of instant claim 1 establishes a functional relationship. 
Applicants complete argument is acknowledged and has been carefully considered, however is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In response applicant’s submission that these assays are well known in the art and would be readily understood by one skilled in the art this is not found persuasive based on the following.  In response applicant’s submission regarding knockdown assays, wherein the assays, their steps, as well as "how one is validating" are described, this is not found persuasive.  While applicant’s specification does describe in general how a knockdown assay may be performed, there is nothing limiting the claimed method to the general assay described in applicant’s specification. 
In response applicant’s submission that cell-based nuclease activity assays wherein the assays, their steps, as well as "how one is validating" are described, this is not found persuasive.  While applicant’s specification does describe in general how a cell based nuclease activity assay may be performed, there is nothing limiting the claimed method to the general assay described in applicant’s specification. 
In response applicant’s submission that in response to issues regarding the clarity and confusion associated with what "validating" and "selecting" means and how they are different, applicants pointing out in applicant’s specification as to what may be encompassed by such terms is not found persuasive in clarifying applicant’s intent in the recited claim limitation.  
Applicants submission that as per paragraphs [0150] "In certain example embodiments, compounds showing at least... 90% inhibition relative to a control are selected for further analysis," is acknowledged, however, does not clarify what applicants’ intent is in “validating” and “selecting”, how these terms are different or how these terms are anything more than a mental step.  Applicants submission that they disagree with the allegation "validating" and "selecting" are mental processes is not found persuasive in overcoming the rejection.  It continues that each of these two steps in applicants claimed method are limited to nothing more than what can at best be a mental step.  While applicants submit that the claims recite the action of validating by carrying out both a cell-based knockdown assay and a cell-based nuclease activity assay, the examiner has given the claims their broadest reasonable interpretation and  continues to question what active step is claimed by validating based on a cell-based knockdown assay and a cell-based nuclease assay.  While applicants submit that the claims also recite performing the action of selection based on the result of the assays, the examiner has given the claims their broadest reasonable interpretation and  continues to question what active step is claimed by selecting based at least in part on the cell-based knockdown assay and the cell-based nuclease assay.  In response to applicant’s submission that the limitations recited claim more than the content of information, applicants are asked what more than the content of information do the recited limitations claim.  This is the basis of the rejection based upon indefiniteness.  
In response to applicant’s submission that the claim language "based on" or "based at least in part on" establish a functional relationship to the claim limitation, applicants are asked to further define this relationship.  
The claims remain indefinite for the reasons previously stated and for those reasons repeated herein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Science Advances, Vol 3, e1701620, July 12, 2017) and Lynch et al.  (US 6,207,397).
Shin et al., teaches the disabling of Cas9 by an anti-CRISPR DNA mimic.  Shin et al. teach that natural inhibitors of CRISPR-Cas9 enable phages to evade immunity and show promise in controlling Cas9-mediated gene editing in human cells. However, the mechanism of CRISPR-Cas9 inhibition is not known, and the potential applications for Cas9 inhibitor proteins in mammalian cells have not been fully established.  Shin et al. show that the anti-CRISPR protein AcrllA4 binds only to assembled Cas9-single-guide RNA (sgRNA) complexes and not to Cas9 protein alone. Shin et al. teach that a 3.9 A resolution cryo-electron microscopy structure of the Cas9-sgRNA-AcrllA4 complex revealed that the surface of AcrilA4 is highly acidic and binds with a 1:1 stoichiometry to a region of Cas9 that normally engages the DNA protospacer adjacent motif. Consistent with this binding mode, order-of-addition experiments showed that AcrllA4 interferes with DNA recognition but has no effect on pre-formed Cas9-sgRNA-DNA complexes. Shin et al. teach that timed delivery of AcrllA4 into human cells as either protein or expression plasmid allows on-target Cas9-mediated gene editing while reducing off-target edits. These results provide a mechanistic understanding of AcrllA4 function and demonstrate that inhibitors can modulate the extent and outcomes of Cas9-mediated gene editing.
Shin et al. teach a method comprising incubating the AcrIIA4 inhibitor with a PAM-rich target oligonucleotide, a CRISPR-Cas effector protein and a guide molecule and assaying the interaction of the AcrllA4 inhibitor and the CRISPR-Cas effector proteins (see Figure 1 and supporting text).  
Finally, Shin et al. teach that newly discovered protein inhibitors, encoded by bacteriophages provide an attractive solution to the problem of not having an inducible off switch to prevent undesirable gene editing.  Shin et al. further teach that they anticipate that Cas9 inhibitors could be broadly useful in situations where precise control of either on- or off- target gene editing is desirable such as during allele specific therapeutic editing (left column top of page 6).
Lynch et al.  (US 6,207,397) teach an invitro fluorescence polarization assay and its use in methods that identify a test substance that inhibits the mutual association of two molecules.  The taught method includes the steps of providing two components capable of mutual association, one of said components bearing a covalently linked fluorophore; preparing a mixture containing the two components and at least one test or potential inhibitor substance; irradiating the mixture with polarized light of a suitable wavelength permitting excitation of the fluorophore as indicated by emission of polarized light; measuring the degree of polarization of the emission, and determining the effect of the presence or concentration of the test substance in decreasing the observed emission polarization of a mixture of the two components alone.  Inhibitory activity of the test substance correlates with decreased polarization values.  Lynch et al. teach that automated equipment can be used for high-throughput assays to perform the taught methods.
One of skill in the art before the effective filing date of the invention would have been motivated to combine the methods of Lynch et al. and Shin et al. to screen for potential inhibitors of CRISPR-Cas systems for use in situations where precise control of either on- or off- target gene editing is desirable such as during allele specific therapeutic editing.  Both Shin et al. and Lynch et al. teach methods for the identification of inhibitors of a protein and its binding partner.  
One of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  The expectation of success is high based upon the high level of skill in the art as exemplified by Lynch et al. and Shin et al. who teach all that is required to practice the obvious methods.
Applicants Response:
Applicants traverse the rejection on the following basis.  First applicants summarize that independent claim 1 requires “detecting change in fluorescence polarization of the labeled PAM-rich target oligonucleotide, wherein [increasing] inhibition of formation of a complex of the CRISPR-Cas and the guide molecule by the one or more of the candidate inhibitors leads to a decrease in fluorescence polarization of the labeled PAM-rich target oligonucleotide”.
Applicants then summarize applicant’s interpretation of the teachings of each of the references Shin et al. and Lynch et al.
Applicants traverse the rejection regarding Shin on the basis that applicants point out that Shin teaches decreased fluorescence corresponds to a decrease in inhibition.  Applicants submit that as discussed above, and recited from instant claim 1, decreased fluorescence corresponds to an increase in inhibition of the CRISPR-Cas protein of instant claim 1.  Applicants submit that thus Shin cannot teach this feature. 
Applicants submit that Lynch does not remedy the disclosure deficiencies of Shin as Lynch is relied upon as allegedly teaching "an invitro fluorescence polarization assay and its use in methods that identify a test substance that inhibits the mutual association of two molecules."  Applicants submit that Lynch does not rescue Shin from the absent claim limitations (of Shin??).  Applicants submit that Lynch's method does not teach protein-nucleic acid associations nor how to inhibit them. The method taught by Lynch uses competitive binding between two molecules and an inhibitor wherein one molecule is labeled with a fluorophore. Lynch teaches the first molecule is a polypeptide and the second molecule can be a protein, lipid, or polypeptide.
Applicants submit that the method taught by Lynch relies upon fast rotation of unbound molecules and the slow rotation of heavier bound molecules to measure the change in fluorescence, wherein a fast rotation decreases measured fluorescence and the slow rotation prolongs measured fluorescence, see Figure 6 and column 3 last two paragraphs and column 4 lines 1-4. 
Applicants submit that furthermore, Lynch does not teach how to incorporate the method into a protein-nucleic acid system.   Applicants note, instant claim 1 recites "a labeled PAM-rich target oligonucleotide," (bold added for emphasis). Applicants submit that for Lynch to rescue Shin, the Examiner would have to argue the oligonucleotide is labeled with a fluorophore of Lynch.  Applicants submit that however, among other challenges, the oligonucleotide of Shin is genomic material and would be heavy enough such that inhibiting the complex with a Cas protein would not reduce the measured polarized fluorescence.  Applicants submit that the Examiner has not evidenced how one skilled in the art would incorporate the method of Lynch with the method of Shin. 
Applicants submit that consequently, Lynch does not teach, at least, the features previously mentioned and therefore, along with Shin, does not render obvious the method as claimed.  
Applicants submit that the Office Action contains a single motivation to combine Lynch with Shin, "One of skill in the art before the effective filing date would have been motivated to combine the methods of Lynch et al. and Shin et al.... to detect the binding of a potential inhibitor molecule," Office Action at 6.  Applicants respectfully disagree and note the Examiner has not provided a proper basis for this modification.
Applicants submit that notably, the Examiner alleges it is obvious to combine the construct of Shin with "detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization," .   Applicants submit that as mentioned above, Shin teaches inhibition leads to increased fluorescence. Simply combining the constructs used in the method of Shin with 12 
the "methods of fluorescence polarization taught by Lynch," would not result in the method as claimed. 
Applicants submit that therefore, the Examiner must have intended to include the fluorophore of Lynch with the method of Shin (as previously noted) to "[detect] a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization,".  Applicants note the Examiner has not included findings of fact to resolve this issue and any subsequent modifications necessary to teach the claimed method. 
Applicants submit that even if the Examiner alleges Lynch does not teach away from bonding the fluorophore to the nucleic acid of Shin, which Applicants do not concede, then the issue remains that the engineered chromosomal fluorescence would have to be removed. 
Applicants submit that the principle of operation of Shin was the Cas protein would remove the chromosomal fluorescence thus decreasing fluorescence.  Applicants submit that the Examiner is suggesting one skilled in the art would want to change this principle of operation, but without describing why or how. 
Applicants claims and applicant’s complete argument presented in response to the previous rejection are acknowledged and have been carefully considered, however, are found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
Applicants summarization of claim 1 as requiring “detecting change in fluorescence polarization of the labeled PAM-rich target oligonucleotide, wherein inhibition of formation of a complex of the CRISPR-Cas and the guide molecule by the one or more of the candidate inhibitors leads to a decrease in fluorescence polarization of the labeled PAM-rich target oligonucleotide” is acknowledged.  As stated previously in the rejection, one of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  
Applicants summarization of the teachings of each of the references Shin et al. and Lynch et al. is also acknowledged and in this acknowledgement applicants are reminded to avoid arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicants submission that Shin teaches decreased fluorescence corresponds to a decrease in inhibition and NOT decreased fluorescence corresponds to an increase in inhibition of the CRISPR-Cas protein of instant claim 1 as discussed above, the teachings of Shin et al. are acknowledged.  As previously stated, one of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  
In response to applicants submission that Lynch does not remedy the disclosure deficiencies of Shin as Lynch is relied upon as allegedly teaching "an invitro fluorescence polarization assay and its use in methods that identify a test substance that inhibits the mutual association of two molecules.", this is not found persuasive for the reasons stated previously and above as to the combination of the references of Shin et al. and Lynch et al.  In response to applicants submission that Lynch does not rescue Shin from the absent claim limitations this is not found persuasive on the basis that the specific claim limitations applicants are referring to are unclear.  As previously stated, one of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  
  In response to applicants submission that Lynch's method does not teach protein-nucleic acid associations nor how to inhibit them, is acknowledged.  Lynch et al. does teach methods that permit the identification of a test substance (an inhibitor) which inhibits the association of two molecules.  The methods taught by Lynch et al. are such that the first of the two molecules is a polypeptide and the second of the two molecules is a polypeptide or a molecule other than a polypeptide such as a lipid.  While Lynch et al. does not specifically teach that the molecule other than a polypeptide is a polynucleotide, one of skill in the art would recognize that a molecule other than a polynucleotide includes any molecule that interacts with the first polynucleotide such as a polynucleotide.
Applicants submission that the method taught by Lynch relies upon fast rotation of unbound molecules and the slow rotation of heavier bound molecules to measure the change in fluorescence, wherein a fast rotation decreases measured fluorescence and the slow rotation prolongs measured fluorescence, is not persuasive as it is unclear how the submitted specifics of certain aspects of the method of Lynch et al. relates to the rejection as previously stated or to applicants arguments in response to the rejection.
In response to applicants submission that for Lynch to rescue Shin, the Examiner would have to argue the oligonucleotide is labeled with a fluorophore of Lynch and the oligonucleotide of Shin is genomic material and would be heavy enough such that inhibiting the complex with a Cas protein would not reduce the measured polarized fluorescence, this is not found persuasive because as previously stated, the obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  The obvious methods do not have to use applicants submitted genomic material of Shin et al. but rather a labeled PAM-rich target oligonucleotide.


In response to applicant’s submission that the Office Action contains a single motivation to combine Lynch with Shin, and this is not a proper basis for this modification.  As previously stated and repeated herein, one of skill in the art before the effective filing date of the invention would have been motivated to combine the methods of Lynch et al. and Shin et al. to screen for potential inhibitors of CRISPR-Cas systems for use in situations where precise control of either on- or off- target gene editing is desirable such as during allele specific therapeutic editing.  One of skill in the art before the effective filing date would have been motivated to use the methods of fluorescence polarization taught by Lynch et al. which include detecting a change in fluorescence polarization, using automated high throughput means, in the methods taught by Shin et al. to detect the binding of a potential inhibitor molecule to the CRISPR-Cas effector protein.  These obvious methods include incubating a set of candidate inhibitors in individual volumes comprising a labeled PAM-rich target oligonucleotide and a CRISPR-Cas effector protein and a guide molecule that targets the CRISPR-Cas effector protein to the target oligonucleotide as taught by Shin et al. and detecting a change in fluorescence polarization wherein inhibition of the formation of the complex of the CRISPR-Cas and the guide molecule by the candidate inhibitor leads to a decrease in fluorescence polarization.  Shin et al. teach that natural inhibitors of CRISPR-Cas9 enable phages to evade immunity and show promise in controlling Cas9-mediated gene editing in human cells.  Shin et al. teach one such inhibitor and disclose means and methods of understanding the inhibitory mechanism of this inhibitor.  Shin et al. further teach that the studied inhibitor AcrIIA4 binds to the assembled Cas9-single guide RNA (sgRNA) complex and not to Cas9 protein alone.  Lynch et al. disclose methods of identifying potential inhibitors of proteins by analysis of the inhibitor interaction with the protein.  Thus, one of skill in the art would be motivated to use the identification methods of Lynch et al. to identify and characterize potential inhibitors of proteins of interest, such as Cas9 or other CRISPR proteins as studied by Shin et al. 
In response to applicant’s submission that “Simply combining the constructs used in the method of Shin with the "methods of fluorescence polarization taught by Lynch," would not result in the method as claimed is not found persuasive because the combination of the constructs of Shin (chromosomal genomic DNA) with the methods of fluorescence polarization taught by Lynch is not what was stated to be obvious.  Use of a labeled PAM-rich target oligonucleotide (not chromosomal genomic DNA) based on the teaching of Shin et al. with the methods of fluorescence polarization taught by Lynch is obvious.
Thus, claims 1, 6, 13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Science Advances, Vol 3, e1701620, July 12, 2017) and Lynch et al.  (US 6,207,397).

Remarks
No claim is allowable.       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/3/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652